DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8-11 and 13-21 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15-17, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly an identical thickness such that an upper surface of the first portion of the second solder pattern is lower in height than an upper surface of the second portion of the second solder pattern”.  Examiner would like to know how this is possible.  For the purpose of examination, the Examiner has taken “an identical thickness” to be “a different thickness”.  Appropriate correction is required.  Claims 8, 16, 17, 19 and 21 inherit these deficiencies due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view of Colgan et al. (Colgan) (US 2006/0038281 A1 now US 7,193,318 B2) in view HARADA (US 2016/0027711 A1) in view of Funakoshi et al. (Funakoshi) (US 2007/0216013 A1).
In regards to claim 1, Lorenz (Figs. 1-3 and associated text) discloses a method of manufacturing a power semiconductor device (Fig. 1), the method comprising: preparing a base plate (item 2) including a first conductor plate (item 3 on the left or right)  and a second conductor plate (item 3 on the left or right)  that are electrically insulated from each other; forming a first portion of a first solder pattern and a second portion of the first solder pattern, the first portion of the first solder pattern (item 7 on item 3 to the left or right) being in contact with the first conductor plate (item 3 on the left or right), and the second portion of the first solder pattern (item 7 on item 3 to the left or right) being in contact with the second conductor plate (item 3 on the left or right); placing a first semiconductor element (items 12 or 4 on the left or right) on the first portion of the first solder pattern (item 7 on item 3 to the left or right), and placing a second semiconductor element (items 12 or 4 on the left or right) on the second portion of the first solder pattern (item 7 on item 3 to the left or right); forming a first portion of a second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and a second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) being in contact with the first semiconductor element (items 12 or 4 on the left or right), the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) being in contact with the second semiconductor element (items 12 or 4 on the left or right); disposing a relay board (item 5) on the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), the relay board (item 5) having an external connection terminal (item 13) attached thereto; wherein a signal pad (item 6 or springs, paragraphs 77, 78 or not shown) is formed on the first semiconductor element (items 12 or 4 on the left or right), in the forming a (items 8 plus 15 on the left or right, paragraph 60), the first portion of the second solder pattern(items 8 plus 15) includes a portion formed on the signal pad (item 6 or springs, paragraphs 77, 78 or not shown), the first portion of the first solder pattern (item 7 on item 3 to the left or right) and the second portion of the first solder pattern (item 7 on item 3 to the left or right) are formed to have an identical thickness, but does not specifically disclose the first semiconductor element being designed to have a thickness different from a thickness of the second semiconductor element; and the first portion and the second portion being designed to have respective thicknesses that are different so as to compensate for thickness of the first semiconductor element being different from the thickness of the second semiconductor element.
Lorenz (paragraphs 78, 79) discloses incorporating spring elements within the solder to compensate for deviations in thickness between various chips.  
Colgan (Figs. 1-3 and associated text) discloses the first semiconductor element (items 30 or 40) being designed to have a thickness different from a thickness of the second semiconductor element (items 30 or 40); and the first portion (items 60, 80 or 90 on the left or right) and the second portion (items 60, 80 or 90 on the left or right) being designed to have respective thicknesses that are different so as to compensate for thickness of the first semiconductor element (items 30 or 40) being different from the thickness of the second semiconductor element (items 30 or 40); the first portion of the first solder pattern (item 20 on the left or right) and the second portion of the first solder pattern (item 20 on the left or right) are formed to have an identical thickness.
(paragraphs 7, 14, 18, 29), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Lorenz as modified by Colgan does not specifically disclose the first portion of the second solder pattern is formed in a cylindrical shape. 
It would have been obvious to modify the invention to include a first portion of the second solder pattern being formed in a cylindrical shape for the purpose of reliable bonds and design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  Examiner notes that the Applicant has not given a special definition to the term “on”, therefore certain features can be “directly” or “indirectly” on certain features.
Lorenz as modified by Colgan does not specifically disclose introducing a first solder paste into each of a plurality of first openings provided in a first mask used as a printing mask or introducing a second solder paste into each of a plurality of first openings provided in a second mask used as a printing mask, and performing heat treatment after the relay board is disposed.
Harada (paragraphs 71-76, Figs. 9a-9d and associated text) discloses introducing a first solder paste (item 7a) into each of a plurality of first openings (shown but not labeled) provided (item 30) used as a printing mask, and introducing a second solder paste (item 7a) into each of a plurality of first openings (item 32) provided in a second mask (item 31) used as a printing mask, and performing heat treatment after the relay board is disposed.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz as modified by Colgan with the teachings of HARADA for the purpose of forming solder patterns.
Lorenz as modified by Colgan and HARADA does not specifically performing heat treatment after the relay board is disposed.
Funakoshi (paragraph 22) discloses performing heat treatment after the relay board (items 8 or 23) is disposed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz as modified by Colgan and HARADA with the teachings of Funakoshi for the purpose of bonding (paragraph 22).
In regards to claim 2, Lorenz (Figs. 1-3 and associated text) discloses wherein the forming of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), an upper surface of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and an upper surface of the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60)are positioned at an identical height.
In regards to claim 4, Lorenz as modified by Colgan, HARADA and Funakoshi does not specifically disclose wherein the disposing the relay board, a first relay board and a second relay board each are used as the relay board, the first relay board is disposed so as to come into contact with the first portion of the second solder pattern, and the second relay board is disposed so as to come into contact with the second portion of the second solder pattern
It would have been obvious to one having ordinary skill in the art at the time of the invention to include a relay board including a first relay board and a second relay board, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In regards to claim 6, Lorenz (Figs. 1-3 and associated text) discloses method of manufacturing a power semiconductor device, the method comprising: preparing a base plate (item 2)  including a first conductor plate (item 3 on the left or right) and a second conductor plate (item 3 on the left or right) that are electrically insulated from each other; forming a first portion of a first solder pattern (item 7 on item 3 to the left or right) and a second portion of the first solder pattern (item 7 on item 3 to the left or right), the first portion of the first solder pattern (item 7 on item 3 to the left or right) being in contact with the first conductor plate (item 3 on the left or right), and the second portion of the first solder pattern (item 7 on item 3 to the left or right) being in contact with the second conductor plate (item 3 on the left or right); placing a first semiconductor element (items 12 or 4 on the left or right) directly on the first portion of the first solder pattern (item 7 on item 3 to the left or right), and placing a second semiconductor element (items 12 or 4 on the left or right) directly on the second portion of the first solder pattern (item 7 on item 3 to the left or right); applying a second solder paste (items 8 plus 15 on the left or right, paragraph 60) onto each of a first upper surface of the first semiconductor element (items 12 or 4 on the left or right) and a second upper surface of the second semiconductor element (items 12 or 4 on the left or right), to form a first portion of a second solder pattern (items 8 plus 15 on the left or right, paragraph 60) on the first upper surface and a second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) on the second upper surface; disposing a relay board (item 5) on the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), the relay board (item 5) having an external connection terminal (items 13, 14 or 13 plus 14) attached thereto; wherein in the disposing a relay board (item 5), the relay board is disposed on the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), the first portion of the first solder pattern (item 7 on item 3 to the left or right) and the second portion of the first solder pattern (item 7 on item 3 to the left or right) are formed to have an identical thickness, but does not specifically disclose the first semiconductor element being designed to have a thickness different from a thickness of the second semiconductor element; the first portion of the second solder pattern and the second portion of the second solder pattern are formed to have an identical (a different) thickness such that an upper surface of the first portion of the second solder pattern is lower in height than an upper surface of the second portion of the second solder pattern.
Lorenz (paragraphs 78, 79) discloses incorporating spring elements within the solder to compensate for deviations in thickness between various chips.
Colgan (Figs. 1-3 and associated text) discloses the first semiconductor element (items 30 or 40) being designed to have a thickness different from a thickness of the second (items 30 or 40); the first portion of the second solder pattern (items 60, 80 or 90 on the left or right) and the second portion of the second solder pattern (items 60, 80 or 90 on the left or right) are formed to have an identical (a different) thickness such that an upper surface of the first portion of the second solder pattern (items 60, 80 or 90 on the left) is lower in height than an upper surface of the second portion of the second solder pattern (items 60, 80 or 90 on the right), the first portion of the first solder pattern (item 20 on the left or right) and the second portion of the first solder pattern (item 20 on the left or right) are formed to have an identical thickness.
	It would have been obvious to on one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz with the teachings of Colgan for the purpose of chip height and accommodating chips/die/elements of different thicknesses (paragraphs 7, 14, 18, 29), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Lorenz as modified by Colgan does not specifically disclose introducing a first solder paste into each of a plurality of first openings provided in a first mask used as a printing mask.
In regards to claim 6, Harada (paragraphs 71-76, Figs. 9a-9d and associated text) discloses introducing a first solder paste (item 7a) into each of a plurality of first openings (shown but not labeled) provided in a first mask (item 30) used as a printing mask.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz with the teachings of HARADA for the purpose of forming solder patterns.

In regards to claim 6, Funakoshi (Fig. 1 and associated text) discloses the relay board (item 23) being disposed on the first portion of the second solder pattern (item 19) with the external connection terminal (items, 17, 18) interposed therebetween, and being directly connected to the second portion of the second solder pattern (item 15) and performing heat treatment after the relay board (items 8 or 23) is disposed (paragraph 22). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz as modified by HARADA with the teachings of Funakoshi for the purpose of connecting to other devices is so desired and bonding.
In regards to claims 18 and 19, Lorenz (paragraphs 78, 79, Figs. 1-3 and associated text), discloses incorporating spring elements within the solder (items 8 plus 15 on the left or right, paragraph 60) to compensate for deviations in thickness between various chips.  With this modification of chips having different thicknesses, Lorenz discloses a distance between the lower surface of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2) is smaller than a distance between a lower surface of the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2).
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view HARADA (US 2016/0027711 A1) in view of (US 2006/0038281 A1 now US 7,193,318 B2) in view of Funakoshi et al. (Funakoshi) (US 2007/0216013 A1) as applied to claims 1, 2, 4 and 6 above, and further in view of Kawase et al. (Kawase) (JP 2002-231883 A1).
In regard to claim 5, Lorenz (Fig. 1) discloses wherein electrically conductive balls (item 8) are balls is used as the first solder paste (items 8 plus 15 on the left or right, paragraph 60) or the second solder paste (items 8 plus 15 on the left or right, paragraph 60).
Lorenz as modified by Cogan, HARADA and Funakoshi does not specifically disclose a nickel ball.
In regard to claim 5, Kawase (page 6, Fig. 2) discloses a nickel ball (item 1601) is included in at least one of the first portion of the first solder pattern (items 109a or 109b) and the second portion of the first solder pattern (items 109a or 109b); and the first portion of the second solder pattern and the second portion of the second solder pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz with the nickel ball(s) of Kawase for the purpose of maintaining uniformity in the thickness of the solder layer (page 6), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regard to claim 8, Lorenz (Fig. 1) discloses wherein solder containing electrically conductive balls (item 8) are used as first solder paste or the second solder paste (items 8 plus 15 on the left or right, paragraph 60).

Kawase (page 6, Fig. 2) discloses a nickel ball (item 1601) is included in at least one of the first portion of the first solder pattern (items 109a or 109b) and the second portion of the first solder pattern (items 109a or 109b); and the first portion of the second solder pattern and the second portion of the second solder pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz with the nickel ball(s) of Kawase for the purpose of maintaining uniformity in the thickness of the solder layer (page 6), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 9-11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view of Colgan et al. (Colgan) (US 2006/0038281 A1 now US 7,193,318 B2).
In regards to claim 9, Lorenz (Figs. 1-3 and associated text) discloses a power semiconductor device (Fig. 1) comprising: a base plate (item 2) including a first conductor plate (item 3 on the left or right)  and a second conductor plate (item 3 on the left or right) that are electrically insulated from each other (paragraph 86); a first semiconductor element (items 12 or 4 on the left or right) bonded to the first conductor plate (item 3 on the left or right)  via a first portion of a first solder pattern (item 7 on item 3 to the left or right); a second semiconductor element (items 12 or 4 on the left or right) bonded to the second conductor plate (item 3 on the left or right) via a second portion of the first solder pattern (item 7 on item 3 to the left or right); a relay board (item 5) bonded to the first semiconductor element (items 12 or 4 on the left or right) via a first portion of a second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and bonded to the second semiconductor element (items 12 or 4 on the left or right) via a second portion of the second solder pattern (items 8 plus 15 on the left or right); and an external connection terminal (items 13 or 13 plus 14) attached to the relay board (item 5), wherein a signal pad (item 6 or springs, paragraphs 77, 78 or not shown) is formed on the first semiconductor element (items 12 or 4 on the left or right), the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) includes a portion (items 8 plus 15 paragraph 60) formed on the signal pad (item 6 or springs, paragraphs 77, 78 or not shown), the first portion of the first solder pattern (item 7 on item 3 to the left or right) and the second portion of the first solder pattern (item 7 on item 3 to the left or right) are formed to have an identical thickness, but does not specifically disclose the first semiconductor element being designed to have a thickness different from a thickness of the second semiconductor element; the first portion and the second portion being designed to have respective thickness that are different so as to compensate for the thickness of the first semiconductor element being different from the thickness of the second semiconductor element
Lorenz (paragraphs 78, 79) discloses incorporating spring elements within the solder to compensate for deviations in thickness between various chips.
Colgan (Figs. 1-3 and associated text) discloses the first semiconductor element (items 30 or 40) being designed to have a thickness different from a thickness of the second semiconductor element (items 30 or 40); and the first portion (items 60, 80 or 90 on the left or right) and the second portion (items 60, 80 or 90 on the left or right) being designed to have respective thicknesses that are different so as to compensate for thickness of the first semiconductor element (items 30 or 40) being different from the thickness of the second semiconductor element (items 30 or 40); the first portion of the first solder pattern (item 20 on the left or right) and the second portion of the first solder pattern (item 20 on the left or right) have an identical thickness.
	It would have been obvious to on one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz with the teachings of Colgan for the purpose of chip height and accommodating chips/die/elements of different thicknesses (paragraphs 7, 14, 18, 29), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Lorenz as modified by Colgan does not specifically disclose the first portion of the second solder pattern is formed in a cylindrical shape.
It would have been obvious to modify the invention to include a first portion of the second solder pattern being formed in a cylindrical shape for the purpose of reliable bonds and design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  Examiner notes that the Applicant has not given a special definition to the term “on”, therefore certain features can be “directly” or “indirectly” on certain features.
In regards to claim 10, Lorenz (Figs. 1-3 and associated text) discloses wherein the first portion of the first solder pattern (item 7 on the left or right) and the second portion of the first solder pattern (item 7 on the left or right) have an identical thickness.
In regards to claim 11, Lorenz (Figs. 1-3 and associated text) discloses wherein an upper surface of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and an upper surface of the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) are positioned at an identical height.
In regards to claim 13, Lorenz as modified by Colgan does not specifically disclose wherein the relay board includes a first relay board and a second relay board, the first relay board is bonded to the first semiconductor element via the first portion of the second solder pattern, and the second relay board is bonded to the second semiconductor element via the second portion of the second solder pattern.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include a relay board including a first relay board and a second relay board, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In regards to claim 20, Lorenz (paragraphs 78, 79, Figs. 1-3 and associated text), discloses incorporating spring elements within the solder (items 8 plus 15 on the left or right, paragraph 60) to compensate for deviations in thickness between various chips.  With this modification of chips having different thicknesses, Lorenz discloses a distance between the lower surface of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2) is smaller than a distance between a lower surface of the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view of Colgan et al. (Colgan) (US 2006/0038281 A1 now US 7,193,318 B2) as applied to claims 9-11, 13 and 20 above, and further in view of Kawase et al. (Kawase) (JP 2002-231883 A1).
In regard to claim 14, Lorenz (Fig. 1) discloses wherein electrically conductive balls (item 8) are included in at least one of: the first portion of the first solder pattern and the second portion of the first solder pattern; and the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60), but Lorenz as modified by Colgan does not specifically disclose a nickel ball.
Kawase (page 6, Fig. 2) discloses a nickel ball (item 1601) is included in at least one of: the first portion of the first solder pattern (items 109a or 109b) and the second portion of the first solder pattern (items 109a or 109b); and the first portion of the second solder pattern and the second portion of the second solder pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz with the nickel ball(s) of Kawase for the purpose of maintaining uniformity in the thickness of the solder layer (page 6), .  
Claims 15, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view of Colgan et al. (Colgan) (US 2006/0038281 A1 now US 7,193,318 B2) in view of Funakoshi et al. (Funakoshi) (US 2007/0216013 A1).
In regards to claim 15, Lorenz (Figs. 1-3 and associated text) discloses a power semiconductor device (Fig. 1) comprising: a base plate (item 2) including a first conductor plate (item 3 on the left or right)  and a second conductor plate (item 3 on the left or right) that are electrically insulated from each other (paragraph 86); a first semiconductor element (items 12 or 4 on the left or right) bonded to the first conductor plate (item 3 on the left or right)  via a first portion of a first solder pattern (item 7 on item 3 to the left or right); a second semiconductor element (items 12 or 4 on the left or right) bonded to the second conductor plate (item 3 on the left or right) via a second portion of the first solder pattern (item 7 on item 3 to the left or right); a relay board (item 5) bonded to the first semiconductor element (items 12 or 4 on the left or right) via a first portion of a second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and bonded to the second semiconductor element (items 12 or 4 on the left or right) via a second portion of the second solder pattern (items 8 plus 15 on the left or right); the relay board (item 5) having an external connection terminal (items 13 or 13 plus 14) attached thereto, the first semiconductor element (items 12 or 4 on the left or right) being directly connected to the first portion of the first solder pattern (item 7 on item 3 to the left or right), and the second semiconductor element (items 12 or 4 on the left or right) being directly connected to the second portion of the first solder pattern (item 7 on item 3 to the left or right), the first portion of the (item 7 on item 3 to the left or right) and the second portion of the first solder pattern (item 7 on item 3 to the left or right) are formed to have an identical thickness, but does not specifically disclose the first semiconductor element being designed to have a thickness different from a thickness of the second semiconductor element; the first portion of the second solder pattern and the second portion of the second solder pattern are formed to have an identical (a different) thickness such that an upper surface of the first portion of the second solder pattern is lower in height than an upper surface of the second portion of the second solder pattern.
Lorenz (paragraphs 78, 79) discloses incorporating spring elements within the solder to compensate for deviations in thickness between various chips.
Colgan (Figs. 1-3 and associated text) discloses the first semiconductor element (items 30 or 40) being designed to have a thickness different from a thickness of the second semiconductor element (items 30 or 40); the first portion of the second solder pattern (items 60, 80 or 90 on the left or right) and the second portion of the second solder pattern (items 60, 80 or 90 on the left or right) are formed to have an identical (a different) thickness such that an upper surface of the first portion of the second solder pattern (items 60, 80 or 90 on the left) is lower in height than an upper surface of the second portion of the second solder pattern (items 60, 80 or 90 on the right), the first portion of the first solder pattern (item 20 on the left or right) and the second portion of the first solder pattern (item 20 on the left or right) are formed to have an identical thickness.
	It would have been obvious to on one of ordinary skill in the art before the effective filing date to modify the invention of Lorenz with the teachings of Colgan for the purpose of chip height and accommodating chips/die/elements of different thicknesses (paragraphs 7, 14, 18, 29), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
Lorenz as modified by Colgan does not specifically disclose an external connection terminal interposed therebetween, and being directly connected to the second portion of the second solder pattern.
Funakoshi (Fig. 1 and associated text) discloses the relay board (item 23) being disposed on the first portion of the second solder pattern (item 19) with the external connection terminal (items, 17, 18) interposed therebetween, and being directly connected to the second portion of the second solder pattern (item 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz with the teachings of Funakoshi for the purpose of connecting to other devices is so desired.
In regards to claim 16, Lorenz (Figs. 1-3 and associated text) discloses wherein the first portion of the first solder pattern (item 7 on the left or right) and the second portion of the first solder pattern (item 7 on the left or right) have an identical thickness.
In regards to claim 21, Lorenz (paragraphs 78, 79, Figs. 1-3 and associated text), discloses incorporating spring elements within the solder (items 8 plus 15 on the left or right, paragraph 60) to compensate for deviations in thickness between various chips.  With this modification of chips having different thicknesses, Lorenz discloses a distance between the lower surface of the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2) is smaller than a distance between a lower surface of the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the upper surface of the base plate (item 2).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (Lorenz) (US 2002/0023341 A1) in view of Colgan et al. (Colgan) (US 2006/0038281 A1 now US 7,193,318 B2) in view of Funakoshi et al. (Funakoshi) (US 2007/0216013 A1) as applied to claims 15, 16 and 21 above, and further in view of Kawase et al. (Kawase) (JP 2002-231883 A1).
In regard to claim 17, Lorenz (Fig. 1) discloses wherein electrically conductive balls (item 8) are included in at least one of: the first portion of the first solder pattern and the second portion of the first solder pattern; and the first portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60) and the second portion of the second solder pattern (items 8 plus 15 on the left or right, paragraph 60).
Lorenz as modified by Colgan and Funakoshi does not specifically disclose a nickel ball.
Kawase (page 6, Fig. 2) discloses a nickel ball (item 1601) is included in at least one of: the first portion of the first solder pattern (items 109a or 109b) and the second portion of the first solder pattern (items 109a or 109b); and the first portion of the second solder pattern and the second portion of the second solder pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify first or second solder patterns of Lorenz with the nickel ball(s) of Kawase for the purpose of maintaining uniformity in the thickness of the solder layer (page 6), 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 26, 2021